IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SAMANTHA RIEMENSCHNEIDER,                   : No. 174 EAL 2022
ADMINISTRATOR OF THE ESTATE OF              :
DAVID SCOTT MACLEARY, PETITONER             :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
D. SABATELLI, INC.AND ANTHONY               :
SABATELLI,                                  :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of November, 2022, the Petition for Allowance of Appeal

is DENIED.